DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Karg (US 2011/0193454).
	Regarding claim 1, Karg discloses an illumination assembly for a storage unit having a drawer with an interior, comprising a housing (Fig. 16, 2; Paragraph [0023]), an illumination source disposed in the housing (Fig. 13, 20; Paragraph [0027]), and a bracket coupled to the housing and extending at an angle relative to the housing (Figs. 13-15, 17; Paragraph [0027]), wherein the bracket is adapted to 
	Regarding claim 3, Karg further discloses wherein the bracket is adapted to be coupled to a flange of the storage unit (Fig. 15, 21 & 17; Paragraph [0028]).
	Regarding claim 5, Karg further discloses wherein the illumination source is a light emitting diode (20; Paragraph [0027]).
	Regarding claim 10, Karg further discloses wherein the bracket is integral to the housing (Fig. 15, 17; Paragraph [0028]).
	Regarding claim 11, Karg further discloses wherein the bracket is adapted to be coupled to a substructure of the storage unit (Fig. 15, 21 & 17; Paragraph [0028]).
	Regarding claim 12, Karg discloses  a storage unit having a compartment with an interior (3a; Paragraph [0028]), comprising a top portion with a flange that extends at a first angle (top portion of 21; Paragraph [0028]), and an illumination assembly including a housing (17, 18, & 19; Paragraph [0028]), an illumination source disposed in the housing (20; Paragraph [0027]), and a bracket coupled to the housing and extending at a second angle relative to the housing (17; Paragraph [0027]), wherein the bracket is coupled to the flange and the first and second angles cause the illumination source to emit light towards the interior of the compartment when the illumination source is in an ON state (Figs. 13-17; Paragraph [0027-0028, 0006]).
	Regarding claim 13, Karg further discloses wherein the storage unit is a tool storage chest and the compartment is a drawer (Fig. 16, 3a; Paragraph [0028]; Note that the drawer unit of Karg is considered as capable of being a tool storage chest and thus meets the requirements of claim 13).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karg (US 2011/0193454).
	Regarding claim 4, Karg teaches the invention of claim 3, but is silent as to a fastener for fastening the bracket to the flange. However, one of ordinary skill in the art would have reasonably contemplated having the bracket attached to the drawer flange of Karg’s invention in order to prevent the lighting structure from being accidentally dislodged from the location at the back of the drawer and further having a groove adapted to receive a head of a fastener such as a screw head. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Karg to have the bracket attached to the drawer flange and a groove adapted to receive a head of a fastener such as a screw head in order to prevent the lighting structure from being accidentally dislodged from the location at the back of the drawer.
	Regarding claim 6, Karg teaches the invention of claim 1, including wherein the bracket is attached to an inwardly extending flange of the storage unit (Fig. 15, 17 & top portion of 21), but is silent as to a fastener for fastening the bracket to the flange. However, one of ordinary skill in the art 
	Regarding claim 19, Karg teaches the invention of claim 12, but is silent as to a fastener for fastening the bracket to the flange. However, one of ordinary skill in the art would have reasonably contemplated having the bracket attached to the drawer flange of Karg’s invention in order to prevent the lighting structure from being accidentally dislodged from the location at the back of the drawer and further having a groove adapted to receive a head of a fastener such as a screw head. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Karg to have the bracket attached to the drawer flange and a groove adapted to receive a head of a fastener such as a screw head in order to prevent the lighting structure from being accidentally dislodged from the location at the back of the drawer.

Claims 7-9 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karg (US 2011/0193454) in view of Chung (US 2013/0208455).
	Regarding claim 7, Karg teaches the invention of claim 1, and wherein an illumination source is provided in the drawer but is silent as to how the illumination source is turned on or off.
	In the same field of endeavor, Chung teaches an illumination source for a drawer wherein a switch is electrically coupled to the illumination source and actuatable to cause the illumination source to be in the on state or an off state in order to turn the illumination source on when the drawer is opened and off when the drawer is closed (Paragraph [0022]).


	Regarding claim 8, Chung further teaches wherein the switch is a motion sensor adapted to cause the illumination source to be on when the drawer is opened (Paragraph [0022]—note that sensing the motion of drawer is considered as meeting the requirement of a motion sensor).
	Regarding claim 9, Karg and Chung teach the invention of claim 7, but are silent as to the illumination source turning off after a predetermined time is reached. However, it is well known in the art of illumination to have illumination devices time out after a certain amount of time has passed in order to limit power usage by an illumination device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Karg and Chung to have their drawer illumination device turn off after a certain amount of time has passed in order to limit power usage by an illumination device.

Regarding claim 20, Karg teaches the invention of claim 12, and wherein an illumination source attached to the top portion of the drawer is provided in the drawer but is silent as to how the illumination source is turned on or off.
	In the same field of endeavor, Chung teaches an illumination source for a drawer wherein a switch is electrically coupled to the illumination source and actuatable to cause the illumination source to be in the on state or an off state in order to turn the illumination source on when the drawer is opened and off when the drawer is closed (Paragraph [0022]).


	Regarding claim 21, Chung further teaches wherein the switch is a motion sensor adapted to cause the illumination source to be on when the drawer is opened (Paragraph [0022]—note that sensing the motion of drawer is considered as meeting the requirement of a motion sensor).
	Regarding claim 22, Karg and Chung teach the invention of claim 20, but are silent as to the illumination source turning off after a predetermined time is reached. However, it is well known in the art of illumination to have illumination devices time out after a certain amount of time has passed in order to limit power usage by an illumination device. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Karg and Chung to have their drawer illumination device turn off after a certain amount of time has passed in order to limit power usage by an illumination device.

Allowable Subject Matter
Claims 2, and 14-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/
Primary Examiner
Art Unit 2879